COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00394-CV


SAMSUNG AUSTIN                                                     APPELLANT
SEMICONDUCTOR, LLC

                                         V.

INTEGRATED AIRLINE SERVICES                                         APPELLEES
AND IAS LOGISTICS DFW, LLC


                                     ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 096-260933-12

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Each party shall bear its own costs, for which let execution issue. See

Tex. R. App. P. 42.1(d).

                                               /s/ Sue Walker
                                               SUE WALKER
                                               JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: June 4, 2015




                                  2